     Case 8:20-cv-01213-SB-KES Document 14 Filed 12/17/20 Page 1 of 1 Page ID #:62

     December 17, 2020
                                                                          JS-6
          VPC
1
                           UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
2
     JAY ROSENBERGER,               )                  Case No.
3
     Plaintiff,                     )                  8:20-cv-01213-CJC-KES
4
                                    )
5
     -vs-                           )                  ORDER TO DISMISS WITH
6    ALLY FINANCIAL INC.; DOES 1-10 )                  PREJUDICE
     inclusive,                     )
7                                   )
     Defendant.
8
                                    )
                                    )
9                                   )
10                                  )
11

12          IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties
13   (Dkt. No. 13), this matter is dismissed in its entirety with prejudice pursuant to
14   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
15   costs and attorneys’ fees.
16

17
     Dated: December 17, 2020
18

19

20

21
                                      _______________________________________
22
                                           STANLEY BLUMENFELD, JR.
23                                       UNITED STATES DISTRICT JUDGE
24

25

26

27

28




                                        Order to Dismiss - 1
